Case 2:20-cv-08178-CCC-ESK Document 9-5 Filed 09/23/20 Page 1 of 1 PageID: 106




Richard Malagiere (RM-3991)
Leonard E. Seaman (LES-4799)
THE LAW OFFICES OF RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
250 Moonachie Road, Suite 102
Moonachie, New Jersey 07074
Tel: (201) 440-0675
Attorneys for Defendant, Borough of Wallington

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

NEW WALLINGTON HOME, LLC, a                     CERTIFICATION OF SERICE
New Jersey limited liability company;
MORN1NGSIDE at WALLINGTON,                       Civil Action No.: 2:20-cv-08178
LLC, a New Jersey limited liability
company,
                     Plaintiff,

v.

THE BOROUGH OF WALLINGTON,
and BOROUGH OF WALLINGTON
PLANNING BOARD,
               Defendants.


       The undersigned hereby certifies that on this date the enclosed Notice of Motion, Brief,

Certification of Counsel, and Proposed Form of Order were filed and served electronically via

CM/ECF on all parties herein

                                     s/ Leonard E. Seaman
                                    Richard Malagiere
                                    Leonard E. Seaman
                                    THE LAW OFFICES OF RICHARD MALAGIERE, PC
                                    250 Moonachie Road, Suite 102
                                    Moonachie, New Jersey 07074
                                    (201) 440-0675
                                    rm@malagierelaw.com
                                    les@malagierelaw.com
                                    Attorneys for Defendant, Borough of Wallington
                                    Dated: September 23, 2020
